Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (“this Fourth Amendment”) is dated as of
October 20, 2014 (“Effective Date”), by and between ARE-ACQUISITIONS, LLC, a
Delaware limited liability company (“Landlord”), as successor in interest to
ARE-East Gude Lease, LLC, a Delaware limited liability company (“Intermediate
Landlord”), as successor in interest to Landlord, as original landlord, having
an address at 385 E. Colorado Blvd., Suite 299, Pasadena, California 91101, and
SUPERNUS PHARMACEUTICALS, INC., a Delaware corporation, having an address at
1550 East Gude Drive, Rockville, Maryland 20850 (“Tenant”), as successor in
interest to Shire Laboratories Inc., a Delaware corporation (“Original Tenant”).

 

RECITALS

 

A.                                    Landlord, as the original Landlord, and
Original Tenant entered into that certain Standard Form Multi-Tenant Net Lease
dated as of April 19, 1999 (“Original Lease”), as amended by that certain First
Amendment to Lease dated November 1, 2002 between Original Landlord and Original
Tenant (“First Amendment”).  Landlord, as original landlord, and Intermediate
Landlord, as tenant, entered into that certain Master Lease dated as of
August 7, 2003 thereby creating a leasehold estate in favor of Intermediate
Landlord superior to that of Original Tenant under the Original Lease, as
amended, and in connection therewith, Intermediate Landlord assumed all of
Landlord’s obligations under the Original Lease, as amended.  Intermediate
Landlord, Original Tenant, and Tenant entered into that certain Second Amendment
to Lease dated December 22, 2005 (“Second Amendment”) whereby Tenant assumed
Original Tenant’s obligations under the Original Lease, as amended. 
Intermediate Landlord and Tenant entered into a Third Amendment to Lease dated
November 24, 2010 (“Third Amendment”).  The Original Lease, as amended by the
First Amendment, the Second Amendment, the Third Amendment, and this Fourth
Amendment is hereinafter referred to collectively as the “Lease.”  On June 30,
2014, Intermediate Landlord’s right, title, and interest under the Lease was
assigned to Landlord.  Capitalized terms not otherwise defined in this Fourth
Amendment shall have the meaning set forth in the Lease.

 

B.                                    Landlord and Tenant desire to amend the
Lease to extend the Second Additional Term for an additional 2 years, beginning
on May 1, 2018 and, unless earlier terminated or extended in accordance with the
terms of the Lease, ending on April 30, 2020.

 

AGREEMENT

 

Now, therefore, the parties hereto agree that the Lease is amended as follows:

 

1.                                      Definitions; Recitals.  Terms used in
this Fourth Amendment but not otherwise defined shall have the meanings set
forth in the Lease.  The Recitals form an integral part of this Fourth Amendment
and are hereby incorporated by reference.

 

2.                                      Second Additional Term Extension.  The
Second Additional Term of the Lease expires on April 30, 2018.  Landlord and
Tenant hereby agree that the Second Additional Term of the Lease shall be
extended for a period of 2 years, beginning on May 1, 2018 and, unless earlier
terminated or extended in accordance with the terms of the Lease, ending on
April 30, 2020.  Accordingly, the Second Additional Term Expiration Date shall
be April 30, 2020.  The Basic Annual Rent for the Second Additional Term shall
be adjusted as set forth in Section 3 of the Third Amendment.

 

[g229501kei001.jpg]

 

Copyright © 2012. Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary. Do Not Copy or Distribute. Alexandria and
Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

 

--------------------------------------------------------------------------------


 

Fourth Amendment to Lease– Supernus Pharmaceuticals, Inc.

 

3.                                      Miscellaneous.

 

a.              Entire Agreement.  This Fourth Amendment is the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous oral and written agreements and discussions.  This
Fourth Amendment may be amended only by an agreement in writing, signed by the
parties hereto.

 

b.              Binding Effect.  This Fourth Amendment is binding upon and shall
inure to the benefit of the parties hereto, their respective agents, employees,
members, representatives, officers, directors, divisions, subsidiaries,
affiliates, assigns, heirs, successors in interest and shareholders.

 

c.               Counterparts.  This Fourth Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one and the same instrument.  The
signature page of any counterpart may be detached therefrom without impairing
the legal effect of the signature(s) thereon provided such signature page is
attached to any other counterpart identical thereto except having additional
signature pages executed by other parties to this Fourth Amendment attached
thereto.

 

d.              Broker.  Tenant represents and warrants to Landlord that Tenant
has not dealt with any broker, agent, or other person (collectively, “Broker”)
in connection with this Fourth Amendment and that no Broker brought about this
transaction.  Tenant hereby agrees to indemnify and hold Landlord harmless from
and against any claims by any Broker, claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this Fourth
Amendment.

 

e.               Ratification; Conflicts.  Except as amended and/or modified by
this Fourth Amendment, the Lease is hereby ratified and confirmed and all other
terms of the Lease shall remain in full force and effect, unaltered and
unchanged by this Fourth Amendment.  In the event of any conflict between the
provisions of this Fourth Amendment and the provisions of the Lease, the
provisions of this Fourth Amendment shall prevail.  Regardless of whether
specifically amended by this Fourth Amendment, all of the terms and provisions
of the Lease are hereby amended to the extent necessary to give effect to the
purpose and intent of this Fourth Amendment.

 

f.                Non-Disclosure of Terms.  Tenant acknowledges and agrees that
the terms of the Lease are confidential and constitute proprietary information
of Landlord.  Disclosure of such terms could adversely affect the ability of
Landlord and its affiliates to negotiate, manage, and administer other leases
and impair Landlord’s relationship with other tenants.  Accordingly, as a
material inducement for Landlord to enter into this Fourth Amendment, Tenant,
and behalf of itself and its partners, managers, members, officers, directors,
employees, agents, and attorneys, agrees that it shall not intentionally and
voluntarily (i) disclose the terms and conditions of the Lease to any
publication or other media or any tenant or apparent prospective tenant of the
Building or other portion of the Project, or real estate agent or broker, either
directly or indirectly, or (ii) post or place on any website or other form of
media, directly or indirectly, any of the terms and conditions of the Lease or
opine or critique Landlord’s management ownership abilities and skills.

 

[SIGNATURES APPEAR ON NEXT PAGE]

 

[g229501kei001.jpg]

 

Copyright © 2012. Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary. Do Not Copy or Distribute. Alexandria and
Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment under
seal as of the day and year first above written.

 

 

TENANT:

 

 

 

SUPERNUS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Jack Khattar (SEAL)

 

Name:

Jack Khattar

 

Title:

President & CEO

 

 

 

 

 

 

 

LANDLORD:

 

 

 

ARE-ACQUISITIONS, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

ARE-QRS Corp.,

 

 

a Maryland corporation,

 

 

its managing member

 

 

 

 

 

 

 

 

By:

/s/ Jennifer Banks (SEAL)

 

 

Name:

Jennifer Banks

 

 

Title:

EVP, General Counsel

 

[g229501kei001.jpg]

 

Copyright © 2012. Alexandria Real Estate Equities, Inc. ALL RIGHTS RESERVED.
Confidential and Proprietary. Do Not Copy or Distribute. Alexandria and
Alexandria Logo are registered trademarks of Alexandria Real Estate
Equities, Inc.

 

3

--------------------------------------------------------------------------------